Citation Nr: 1228176	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-00 208	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial compensable disability rating for residuals of shrapnel wound to the right flank, involving Muscle Group (MG) XIX.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969 and was awarded the Combat Infantry Badge (CIB) and Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In a letter dated on the following day in February 2007, the RO in Louisville, Kentucky notified the Veteran of that determination.  [In light of the location of the Veteran's residence, jurisdiction of his appeal remains with the Louisville RO.]  

The instant matters were previously before the Board in January 2011, at which time they were remanded for further development, to include providing the Veteran with VA examinations in connection with these claims.  The Board notes that, as a result of the findings made on examination in March 2011, the agency of original jurisdiction (AOJ) determined that the Veteran's service-connected shrapnel wound residuals of the right flank, which was previously rated under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5302, based on involvement of Muscle Group II, was more appropriately rated under 38 C.F.R. § 4.73, DC 5319, as the examiner had identified Muscle Group XIX as the specific muscle group affected by that in-service injury.  

As noted in the January 2011 Remand, the claim for service connection for tinnitus has been raised by the record but has not been adjudicated by the AOJ.  Despite the fact that the Board referred that matter to the AOJ for appropriate action in January 2011, there is no indication in the record that the AOJ developed and adjudicated that issue. Thus, the Board does not have jurisdiction over this issue, and the claim is once again referred to the AOJ for appropriate action.   

FINDINGS OF FACT

1.  Hearing loss was not shown until many years after service and has not been found by competent and credible evidence to be related thereto.
2.  The service-connected residuals of a shrapnel wound to the Veteran's right flank are manifested by no more than slight impairment of MG XIX and pain.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss that was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for an initial compensable disability rating for residuals of a shrapnel wound to the right flank with involvement of MG XIX have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code (DC) 5319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the RO received the Veteran's service connection claims in April 2006.  In May 2006, the RO sent to him a letter notifying him of the evidence required to substantiate those claims, the information already in VA's possession, the evidence that VA would obtain on her behalf, as well as the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the May 2006 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his service connection claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Also, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that, once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Here, the Veteran's claim for service connection for residuals of shrapnel wound to the right flank was granted in February 2007.  As his claim for an initial compensable rating for his service-connected shrapnel wound residuals arises from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA outpatient treatment records (to include those contained in the Veteran's Virtual VA file), VA examination reports, and lay statements in support of his claims.  The Veteran elected to not have a hearing in his case.  

In the January 2011 Remand, the Board referred to the fact that the Veteran had reported a history of occupational noise exposure, associated with working in a factory, with noise levels sufficient to require hearing protection provided by the employer and annual monitoring of his hearing.  In remanding the hearing loss claim, the Board directed the AOJ to obtain all pertinent records and associate them with the claims folder, noting of particular interest was the annual hearing evaluations performed by the Veteran's employer.  

In March 2011, the AOJ wrote to the Veteran and requested that he submit any pertinent treatment records and, in particular, any annual hearing evaluations performed by his employer.  The letter also requested that he complete the enclosed VA Form 21-4142 (Authorization for Release of Information) for any private physician or facility from which treatment was received.  The letter stated that the AOJ would request any identified private treatment records, but reminded the Veteran that it was ultimately his responsibility to provide private medical evidence. The Veteran did not respond to the March 2011 request for information, nor did he submit any further relevant records.  The Board notes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Without the appropriate authorization for release of private records to the VA, the AOJ was unable to request from the Veteran's employer any potentially relevant records.  Accordingly, although the Veteran's annual hearing evaluations were not obtained, the Board finds that there was substantial compliance with the January 2011 remand.  See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)); Stegall v West, 11 Vet. App. 268 (1998).  

Further, in March 2011, the Veteran was afforded a VA audiology examination.  (He was also afforded a VA audiology examination in December 2006, the report of which was found deficient by the Board in its January 2011 Remand.)  The March 2011 VA audiologist reviewed the Veteran's claims folder, conducted the appropriate hearing tests, recorded the Veteran's subjective complaints related to his disability as well as the Veteran's account of his in-service and post-service noise exposure, and provided an opinion as to the etiology of the Veteran's hearing loss.  The Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's claim and the Board finds that the examiner's opinion is supported both by the evidence of record and the reasons stated therein.  

The Veteran was also afforded a VA muscle examination in January 2007, the report of which led to the award of service connection.  More recently, he was examined in March 2011 for the purpose of assessing the current severity of his service-connected disability.  The examiner reviewed the Veteran's claims folder, took a detailed history from the Veteran, and discussed the presence and duration of his claimed symptoms.  In the January 2011 Remand, the Board stated that the any impairment in the current functioning of MG II, or any other relevant muscle group, should be noted by the examiner, and characterized as slight, moderate, moderately severe, or severe.  While the examiner noted some functional impairments, he did not specifically describe any such impairment as slight, moderate, moderately severe, or severe.  However, upon review of the examination report in its entirety, the Board finds that it contains sufficient evidence by which to evaluate the Veteran's service-connected residuals of shrapnel wound to the right flank, MG XIX, in the context of the rating criteria and throughout the appeal period.  Thus, the Board finds that VA has properly assisted the Veteran by affording him an adequate VA examination that substantially complied with the terms of its prior remand.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) & Stegall, supra.  

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Evidence establishing a continuity of symptomatology may also be sufficient to substantiate the claim in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

The Veteran contends that he currently suffers from bilateral hearing loss as a result of acoustic trauma in service from gunfire and explosions.  As noted above, the Veteran was afforded a VA audiology examination in connection with his claim in March 2011.  The report of that examination reveals that the Veteran indicated noticeable hearing difficulties beginning in or around 1990, at which time he was working in a factory as a welder.  The examiner noted that, during the December 2006 examination the Veteran had reported hearing loss for 10 years, but had indicated his belief that his hearing loss was due to military noise exposure.  The Veteran related a history of in-service noise exposure from weapons fire and explosions, stating that he was not afforded hearing protection.  He also reported post-service occupational noise exposure, associated with 40 years of working in a factory as a welder.  The Veteran stated that he had retired in 2009 and was only required to wear hearing protection for the last eight years of his employment because prior to that time, noise levels were not loud enough to mandate the provision of hearing protection.

Results of audiometric testing conducted as part of the March 2011 VA audiology examination was, in relevant part, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
65
65
LEFT
15
25
30
60
60

The VA audiologist diagnosed low frequency hearing sensitivity, sloping to a notching high frequency sensorineural hearing loss, up to moderately-severe degree, bilaterally, which she opined was less likely as not caused by or the result of military service.  The audiologist based her opinion on the Veteran's STRs that demonstrated normal hearing at entrance to and separation from service and his prolonged post-service occupational noise exposure, which the VA audiologist opinion was a plausible etiology of the Veteran's current hearing loss.  (The Board notes that a review of the Veteran's STRs does indeed show that his hearing was within normal limits at entrance and separation, as demonstrated by the results of audiometric testing conducted as part of December 1966 and April 1969 examinations.)

At the outset, the Board notes that impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Thus, the evidence reflects that the Veteran has a current hearing disability for VA purposes.  Id.

Further, as discussed in the January 2011 Remand, the Veteran's account of in-service noise exposure is credible and entirely consistent with the circumstances of his active duty, as his DD Form 214 indicates that he served as a light weapons infantryman and received the Purple Heart and Combat Infantry Badge.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Thus, in-service noise exposure has been conceded and the question is one of nexus.  See Davidson, supra.  

In this case, the Veteran has stated his lay opinion as to why he believes that his hearing loss is related to service - his noise exposure during service.  However, after reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim.  In this regard, the Board notes that the VA audiologist, after weighing the evidence of record, concluded that the Veteran's hearing loss was not related to service.  The audiologist relied on the absence of a demonstrated downward shift in hearing acuity in service and his prolonged noise exposure after service.  The examination report also contains a discussion of the Veteran's conceded in-service noise exposure, as well as his reported onset of hearing loss in approximately 1990.  Upon consideration of this evidence, the audiologist concluded that the likely etiology of the Veteran's hearing loss was his post-service occupational noise exposure.  The Board finds that, in light of the VA audiologist's negative nexus opinion, which is uncontradicted by any other competent evidence regarding etiology and which is supported by the reasons stated therein, there is no basis to establish service connection for hearing loss, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  Indeed, there is simply insufficient evidence to demonstrate a medical relationship between the Veteran's in-service noise exposure and his current disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

In this regard, the Board has considered whether the evidence demonstrates a continuity of symptomatology since service, but finds that it does not.  See 38 C.F.R. § 3.303(b).  At the outset, the Board notes that the Veteran has provided no lay evidence regarding a continuity of symptomatology since discharge.  Rather, the Veteran has indicated that his first noticeable symptoms occurred in or around 1990, which was 30 years after service.  The evidence of record similarly does not suggest that the Veteran experienced hearing loss continuously since service.  As such, the Board finds that the lack of any lay or medical evidence of continuing complaints, symptoms, or findings for many years between the Veteran's period of active duty and the first complaints or symptoms of hearing impairment is itself evidence which tends to show that the currently diagnosed hearing loss did not have its onset in service or for many years thereafter.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for hearing loss is not warranted, the Board has also considered the Veteran's assertion that his hearing loss is due to noise exposure in service.  However, etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the Veteran's noted post-service noise exposure, his reported onset of hearing loss to be more than 30 years after service, and the VA examiner's opinion to the contrary.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds that there is no evidence to suggest that sensorineural hearing loss manifested to a compensable degree within a year of the Veteran's separation from service, as the Veteran himself stated that he did not notice hearing loss until approximately 1990.  Accordingly, a presumption of service incurrence cannot be made.  38 C.F.R. §§ 3.307, 3.309.

Thus, although the Veteran believes his hearing loss to be related to his military service, the Board finds the medical evidence of record to be more probative on the issue of nexus.  The VA audiologist provided a medical explanation for why the Veteran's theory of the case should be rejected.  The Board is persuaded by this opinion because of the audiologist's expertise.  Accordingly, because the preponderance of the evidence is against the Veteran's claim, his claim of service connection for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2011).

B.  Disability Rating

The Veteran asserts that his service-connected residuals of shrapnel wound to the right flank, with muscle involvement, have been more severe than initially rated.  He contends that a compensable rating is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  In the instant case, the Veteran's claim for a higher evaluation for her service-connected disability is an original claim that was placed in appellate status by a notice of disagreement expressing disagreement with an initial rating award.  As such, the question for consideration is the propriety of the initial evaluation assigned, and consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

As noted in the introduction, the Veteran's service-connected residuals of a shrapnel wound to the right flank are now evaluated as noncompensably (zero percent) disabling under 38 C.F.R. § 4.73, DC 5319, based on involvement of MG XIX, which includes the muscles of the abdominal wall.  Specifically, MG XIX supports and compresses the abdominal wall and thorax, controls flexion and lateral motions of the spine, and synergists in strong downward movements of the arm.  Under DC 5319, a non-compensable rating is assigned for slight disability; a 10 percent rating is assigned for moderate disability; a 30 percent rating is assigned for moderately severe disability; and, a 50 percent rating is assigned for severe disability.  38 C.F.R. § 4.124a, DC 5319 (2011).

Under the schedule for rating muscle disabilities, a slight disability of muscles may result from a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  The history of the disability should be considered including service department records of a superficial wound with brief treatment and return to duty and evidence of a wound which was healing with good functional results and no cardinal signs or symptoms of muscle injury or painful residuals.  38 C.F.R. § 4.56(d)(1)(ii).  Objective findings include minimal scar, no evidence of fasciola defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1)(iii).

A moderate disability of the muscles is defined as a through and through or deep penetrating wound of short track by single bullet or small shell, or shrapnel fragment, without explosive effects of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  Records in the file of consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  38 C.F.R. § 4.56(d)(2)(ii).  Objective evidence of a moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests.  38 C.F.R. § 4.56 (d)(2)(iii).

A moderately severe disability of the muscles may result from through and through or deep penetrating wound by high velocity missile of small size or large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intermuscular cicatrization.  38 C.F.R. § 4.56(d)(3)(i).  Lastly, a severe muscle disability usually results from through-and- through or deep penetrating wounds as a result of high velocity missiles, or large or multiple low velocity missiles, or shattering bone fracture with extensive debridement, or sloughing of soft parts, or intermuscular binding and cicatrization.  38 C.F.R. § 4.56(d)(4)(i).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Here, the Board finds that the medical evidence does not show that the Veteran is entitled to a compensable evaluation for his service-connected disability at any point during the claims period.  Relevant evidence shows that the Veteran presented for a VA examination in January 2007.  At that time, it was noted that he had sustained a shrapnel injury to the right flank while in Vietnam.  Noted muscle involvement were the muscles of the spine due to high velocity single missile.  It was not a through and through injury and the Veteran was hospitalized for 18 days at the time of the initial injury.  No associated bone, nerve, vascular, or tendon injuries were noted.  The Veteran complained of pain, but denied decreased coordination, increased fatigability, weakness, uncertainty of movement, other symptoms, and flare-ups of the muscle injury residuals.  

Physical examination of the Veteran showed that a muscle had been injured, destroyed, or transversed, but that the muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were no intermuscular scarring, scars, residuals of nerve damage, residuals of bone damage, evidence of muscle herniation, loss of deep fascia or muscle substance, of limitation of any joint due to the muscle disease or injury.  While some decreased mobility and problems with lifting and carrying were noted, the examiner found no current objective findings.

The Veteran was afforded another VA examination in March 2011.  At that time he reported chronic soreness and numbness in the right flank area.  He stated that he could not stand for more than 10 minutes or walk for more than a few years without provoking pain and numbness in the right flank.  The examiner determined that the Veteran's injury involved the external abdominal oblique muscles.  It was not noted to be a through and through injury.  Numbness was indicated by the Veteran as an associated nerve symptom.  The Veteran also stated that he also had pain, but denied decreased coordination, increased fatigability, weakness, uncertainty of movement, and other symptoms.  He reported weekly flare-ups of moderate severity lasting for hours.  Precipitating factors were noted to be standing, walking, and bending backwards.  The Veteran reported no additional limitation of motion or other functional impairment.

Physical examination of the Veteran revealed a three inch long, healed, dry superficial scar in the right abdominal flank. The scar was not painful or tender to touch, nor adherent.  The examiner found no evidence of intermuscular scarring, residuals of nerve damage, residuals of bone damage, residuals of tendon damage, loss of deep fascia or muscle substance, or limitation of any joint due to the muscle disease or injury.  There was also no tissue loss and muscle strength was noted to be a "5" and the muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  The examiner diagnosed shrapnel scarification with no muscle or other impairments.  

Based upon a review of record before it, the Board finds that the evidence does not support a compensable rating.  Notably, the Veteran did not sustain a through and through muscle injury, does not have loss of deep fascia or muscle substance or impairment of muscle tonus, and does not demonstrate definite weakness or fatigue.  In the instant case, the Veteran specifically denied increased fatigability and weakness.  Further, loss of power, weakness, lowered threshold of fatigue, impairment of coordination, and uncertainty of movements has not been shown.  See 38 C.F.R. § 4.56(c).  Indeed, the Veteran's muscle strength was noted to be a "5" on the most recent examination report.  Rather, the Veteran main complaint has been pain in the right flank area.  However, the Veteran has not asserted that that pain results in any functional impairment and indeed, functional impairments were note noted.  Specifically, while the Veteran reported that he could not stand for more than 10 minutes or walk for more than a few yards without provoking pain, he did not indicate that he experienced pain was so severe as to limit his ability to stand to 10 minutes or to walk to only a few yards.  The Veteran also did not indicate any limitation of motion on account of his muscle injury or associated pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

Further, as to the Veteran's complaints of numbness, the VA examiners indicated no residuals of nerve damage.  The Board finds that the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to identify his perceived numbness as a residual of his in-service injury as generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Lastly, the Board notes that the Veteran has asserted that he still has metal in his back.  Although objective findings of a slight muscle disability include no metallic fragments retained in muscle tissue, even if it was shown that the Veteran indeed had metallic fragments retained in his muscle tissue, such a finding alone would not entitle the Veteran to a compensable disability rating.  See Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006) (noting that, in applying 38 C.F.R. § 4.56, "no single factor is per se controlling.").

In sum, the Board finds that a compensable rating is not warranted at any point during the claims period.  This is so because the evidence fails to demonstrate that the Veteran's service-connected residuals of shrapnel wound to the right flank more nearly approximate at least a moderate muscle disability.

In finding that a compensable evaluation is not warranted at any point during the claims period, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a compensable rating for the Veteran's shrapnel wound residuals.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011).
The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation for [his service-connected disability involving MG XIX] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2011).

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  The issue is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009).  

In this case, the Board finds that the issue of entitlement to TDIU has not been raised by the Veteran or the record.  Although it is indicated in the March 2011 VA examination report that the Veteran was not then working, it was noted that he had been unemployed for one or two years on account of the fact that the plant where he had previously worked had closed down.  There is no indication from the record, or the Veteran himself, that he is unemployable, as opposed to merely unemployed, due to his service-connected residuals of shrapnel wound to the right flank, involving MG XIX.  Accordingly, the Board finds that the issue of entitlement to a TDIU has not been raised by the record.  






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

An initial compensable disability rating for residuals of shrapnel wound to the right flank, involving damage to MG XIX is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


